DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/17/2022 has been entered and fully considered.
Claims 1, 5, 7, 9, 11-14, and 17 have been amended.
Claim 8 has been canceled.
Claim 18 has been newly added.
Claims 1-7 and 9-18 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim number  “8” has been deleted due to the fact that claim 8 has been canceled. However, no new claim has taken its place for dependency. Examiner believes this is a typo and should have read “claim 1”. The correction should be “The sensor of claim [[8]]1".  
Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 10-12, 14, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161) in view of Utermoehlen et al. (USPGPub 2019/0025088).	As per claim 1, Park discloses a sensor, comprising: 	a housing, comprising a transmitting coil (see at least paragraph 0013; wherein a transmission coil accommodated inside the housing to be electrically connected to the substrate unit); and 	an optic assembly, comprising a body supporting at least one receiving coil and a conductive film that is in electrical contact with the at least one receiving coil (see at least paragraph 0027; wherein the camera module may further comprise an insulation film formed at an outside of the reception coil to prevent a current from being leaked to an outside), 	wherein, when the transmitting coil is energized, the at least one receiving coil is wirelessly energized (see at least paragraph 0072; wherein an induction current flowing in the reception coil (210) may flow in the same direction as that of the transmission coil (500) to allow an electric charge inside the heating element (600) to vibrate, whereby the heating element (600) can generate a heat. Thus, both the reception coil (210) and the heating element (600) can generate a heat to make it easier to heat the lens) causing a temperature of the film to increase (see at least paragraph 0073; wherein the reception coil (210) and the heating element (600) may be electrically connected to allow the heating element (600) to generate a heat. At this time, the lens barrel (200) may be formed with a metal to make heat transmission easier, whereby efficiency of heating the lens can be further increased…see at least paragraph 0058; wherein the heating element (600) may be further formed at an outside with an insulation film that can prevent a current from being leaked to outside. The insulation film may comprise an AR (Anti-Reflection) matter. Thus, the insulation film can prevent a current from being leaked to outside and can obtain a clear image by reducing a reflexibility of the lens). Park does not explicitly mention first and second semi-circular receiving coil.	However Utermoehlen does disclose:	first and second semi-circular receiving coil (see at least paragraph 0010; wherein at least one stator receiving coil has at least two (or an even number of) circular-ring-sector-shaped partial winding…A circular-ring-sector-shaped partial winding can have a circular sector shape (for example a semicircle)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Utermoehlen with the teachings as in Park. The motivation for doing so would have been to advantageously facilitate the provision of a robust and cost-effective rotational angle sensor that requires little installation space, see Utermoehlen paragraph 0005.	As per claim 2, modified Park discloses wherein the film comprises a plurality of conductive nano-structures (see at least paragraph 0057; wherein the heating element (600) may be formed with any one of ITO (Indium Tin Oxide), graphine and nano wire).	As per claim 5, modified Park discloses wherein the housing further comprises a structure having a surface, wherein the transmitting coil is located near the surface (see at least Figure 2; items 400, 500), wherein the optic assembly further comprises: an axially extending base, and a flange (see at least Figure 2; items 100, 200), wherein the first and second semi-circular receiving coils are located within or on the flange (see at least Figure 7; items 200, 210).	As per claim 7, modified Park discloses wherein, when the transmitting coil is energized, the first and second semi-circular receiving coils are within an electromagnetic field of the transmitting coil (see a least paragraph 0071; wherein the reception coil (210) may perform an electromagnetic interaction with the transmission coil (500a, 500b)…see at least paragraph 0072; wherein an induction current flowing in the reception coil (210) may flow in the same direction as that of the transmission coil (500) to allow an electric charge inside the heating element (600) to vibrate, whereby the heating element (600) can generate a heat. Thus, both the reception coil (210) and the heating element (600) can generate a heat to make it easier to heat the lens).	As per claim 10, modified Park discloses wherein the optic assembly further comprises an optical element (see at least paragraph 0046; wherein The lens unit (100) may be such that at least one lens (no reference numeral) is arranged along an optical axis and may be accommodated inside the lens barrel (200)).	As per claim 11, modified Park discloses wherein the film is positioned over an outer surface of the optical element (see at least paragraph 0027; wherein the camera module may further comprise an insulation film formed at an outside of the heating element or an outside of the reception coil to prevent a current from being leaked to an outside), wherein the optic assembly comprises a base and a flange that extends from the base and supports the optical element, (see at least Figure 2; items 100, 200), wherein the first and second semi-circular receiving coils are located within or on the flange (see at least Figure 7; items 200, 210)	As per claim 12, modified Park discloses wherein film and the first and second semi-circular receiving coils are coupled to the optical element and flange, respectively, via a low-pressure over-molding process (see at least paragraph 0071; wherein a reception coil (210) may be wound in a spiral shape on an outer circumferential surface of the lens barrel (200)).	As per claim 14, modified Park discloses wherein the first and second semi-circular receiving coils are positioned on both the flange and a portion of the base (see at least Figure 7).	As per claim 17, Park discloses a sensor, comprising: 	a housing, comprising a transmitting coil (see at least paragraph 0013; wherein a transmission coil accommodated inside the housing to be electrically connected to the substrate unit); and 	an optic assembly (see at least paragraph 0027; wherein the camera module may further comprise an insulation film formed at an outside of the reception coil to prevent a current from being leaked to an outside), comprising: 	a body that supports an optical element (see at least paragraph 0027; wherein the camera module may further comprise an insulation film formed at an outside of the reception coil to prevent a current from being leaked to an outside); 	at least one receiving coil (see at least paragraph 0027; wherein the camera module may further comprise an insulation film formed at an outside of the reception coil to prevent a current from being leaked to an outside); and 	a transparent film over the optical element and electrically coupled to the at least one receiving coil (see at least paragraph 0027; wherein the camera module may further comprise an insulation film formed at an outside of the reception coil to prevent a current from being leaked to an outside), 	wherein, when the transmitting coil is energized, current flows within the film causing a temperature thereof to increase (see at least paragraph 0072; wherein an induction current flowing in the reception coil (210) may flow in the same direction as that of the transmission coil (500) to allow an electric charge inside the heating element (600) to vibrate, whereby the heating element (600) can generate a heat. Thus, both the reception coil (210) and the heating element (600) can generate a heat to make it easier to heat the lens) causing a temperature of the film to increase (see at least paragraph 0073; wherein the reception coil (210) and the heating element (600) may be electrically connected to allow the heating element (600) to generate a heat. At this time, the lens barrel (200) may be formed with a metal to make heat transmission easier, whereby efficiency of heating the lens can be further increased…see at least paragraph 0058; wherein the heating element (600) may be further formed at an outside with an insulation film that can prevent a current from being leaked to outside. The insulation film may comprise an AR (Anti-Reflection) matter. Thus, the insulation film can prevent a current from being leaked to outside and can obtain a clear image by reducing a reflexibility of the lens). Park does not explicitly mention first and second semi-circular receiving coil.	However Utermoehlen does disclose:	first and second semi-circular receiving coil (see at least paragraph 0010; wherein at least one stator receiving coil has at least two (or an even number of) circular-ring-sector-shaped partial winding…A circular-ring-sector-shaped partial winding can have a circular sector shape (for example a semicircle)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Utermoehlen with the teachings as in Park. The motivation for doing so would have been to advantageously facilitate the provision of a robust and cost-effective rotational angle sensor that requires little installation space, see Utermoehlen paragraph 0005.	As per claim 18, Utermoehlen discloses wherein the first and second semi-circular receiving coils have arcs of less than or equal to 179 degrees (see at least paragraph 0010; wherein at least one stator receiving coil has at least two (or an even number of) circular-ring-sector-shaped partial winding…A circular-ring-sector-shaped partial winding can have a circular sector shape (for example a quarter circle). Examiner interprets that a quarter circle has a degree less than 179 degrees.)


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161), in view of Utermoehlen et al. (USPGPub 2019/0025088), and further in view of Lee et al. (USPGPub 2014/0287639).	As per claim 3, Park and Utermoehlen do not explicitly mention wherein the film comprises a plurality of organic silver (Ag) nano- wires.	However Lee does disclose:	wherein the film comprises a plurality of organic silver (Ag) nano- wires (see at least paragraph 0118; wherein sheet resistance and transmittance of each of the 7 silver nanowire-organic compound composites and a pure silver nanowire film was measured).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lee with the teachings as in Park and Utermoehlen. The motivation for doing so would have been to reduce damages to devices and lower high-cost processes, see Lee paragraph 0007.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161), in view of Utermoehlen et al. (USPGPub 2019/0025088), and further in view of Official Notice.	As per claim 4, Park discloses wherein the sensor is a camera sensor or a light detection and ranging (lidar) sensor (see at least paragraph 0045; wherein the camera module). Park discloses the claimed invention except for wherein a transmissivity of the film is greater than or equal to 95%. It would have been an obvious matter of design choice to have the transmissivity of the film to be greater than 95%, since such a modification would have involved a mere change in film to provide such transmissivity. A change in film is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161), in view of Utermoehlen et al. (USPGPub 2019/0025088), and further in view of Kim et al. (USPGPub 2020/0204712).	As per claim 6, Park and Utermoehlen do not explicitly mention wherein the optic assembly is couplable and decouplable with the structure, wherein in a coupled state, the surface is proximate to the flange.	However Kim does disclose:	wherein the optic assembly is couplable and decouplable with the structure, wherein in a coupled state, the surface is proximate to the flange (see at least paragraph 0044; wherein in the case of screw coupling, male threads may be formed on at least a part of the outer circumferential surface of the lens barrel 100, and corresponding female threads may be formed on the inner circumferential surface of the lens barrel 100 such that the lens barrel 100 and the holder 200 may be screwed to each other).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Park and Utermoehlen. The motivation for doing so would have been to provide a flexible and easy way to detect from one another, see Kim paragraph 0044.	As per claim 16, Park and Utermoehlen do not explicitly mention wherein the optic assembly couplable and decouplable with respect to the housing via a threaded engagement.	However Kim does disclose:	wherein the optic assembly couplable and decouplable with respect to the housing via a threaded engagement (see at least paragraph 0044; wherein in the case of screw coupling, male threads may be formed on at least a part of the outer circumferential surface of the lens barrel 100, and corresponding female threads may be formed on the inner circumferential surface of the lens barrel 100 such that the lens barrel 100 and the holder 200 may be screwed to each other).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Park and Utermoehlen. The motivation for doing so would have been to provide a flexible and easy way to detect from one another, see Kim paragraph 0044.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161), in view of Utermoehlen et al. (USPGPub 2019/0025088), and further in view of Tsuchiya et al. (USPGPub 2014/0246325).	As per claim 9, Park and Utermoehlen do not explicitly mention wherein the film has a polarity, wherein a North polarity of the film is aligned with the first semi-circular coil, wherein a South polarity of the film is aligned with the second semi-circular coil.	However Tsuchiya does disclose:	wherein the film has a polarity, wherein a North polarity of the film is aligned with the first semi-circular coil, wherein a South polarity of the film is aligned with the second semi-circular coil (see at least paragraph 0096; wherein circular second and third magnet coils 32 and 33 (air-core coils), forming a pair of magnet coils, sandwich the film forming space 31 in a manner to face the side wall of the vacuum film forming chamber 30, and are disposed such that their different poles face each other (in this example, the north pole of the second magnet coil 32 and the south pole of the third magnet coil 33 face each other)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tsuchiya with the teachings as in Park and Utermoehlen. The motivation for doing so would have been to provide a film-forming apparatus and a film-forming method capable of suitably controlling the blocked state of a through-hole opening blocked by a Cu deposited film which is used as an electrode in a copper plating process, see Tsuchiya paragraph 0019.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161), in view of Utermoehlen et al. (USPGPub 2019/0025088), and further in view of Chen et al. (USPGPub 2020/0200594).	As per claim 13, Park and Utermoehlen do not explicitly mention wherein the optic assembly further comprises a protective coating over the film and the first and second semi-circular receiving coils.	However Chen does disclose:	wherein the optic assembly further comprises a protective coating over the film and the first and second semi-circular receiving coils (see at least paragraph 0027; wherein after the camera module 100 is installed, the voice coil motor 300 of the lens 200 is fixed on the base 10, and then a protective film (not shown) is mounted on the lens 200 to complete installation of the autofocus camera 500).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the teachings as in Park and Utermoehlen. The motivation for doing so would have been to provide prevention of light leakage, external particles entering the camera module, and electromagnetic interference, see Chen paragraph 0003.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (USPGPub 2018/0210161), in view of Utermoehlen et al. (USPGPub 2019/0025088), and further in view of Jeganathan et al. (USPGPub 2016/0190850).	As per claim 15, Park and Utermoehlen do not explicitly mention further comprising an active cooler, wherein the transmitting coil is electrically powered by the active cooler.	However Jeganathan does disclose:	further comprising an active cooler, wherein the transmitting coil is electrically powered by the active cooler (see at least paragraph 0014; wherein an active cooling mechanism, namely fans, on a wireless charging pad to achieve one or more of the following: (a) increase the transmitting power of the coils to reduce the time taken to charge the system).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jeganathan with the teachings as in Park and Utermoehlen. The motivation for doing so would have been to enable the best performance by keeping the device cool under operation, see Jeganathan paragraph 0014.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0229909 – Provide the instant disclosure relates to a wireless temperature maintenance container; in particular, to a wireless temperature maintenance container that maintains the temperature of the contents via wireless power transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662